number release date id office uilc cca_2009082810535333 -------------- from ----------------------- sent friday date am to ---------------------- cc subject claims issue in a chapter bankruptcy case whether a section claim for taxes accruing after the bankruptcy petition date should be treated as a priority tax claim law analysis the bankruptcy code allows a creditor to file a proof_of_claim in order to participate in the bankruptcy distribution u s c sec_501 a creditor is defined as an entity that holds a claim against the debtor that arose before the bankruptcy order for relief the date the bankruptcy petition was filed in voluntary cases u s c sec_101 u s c sec_502 provides that a claim listed on a proof_of_claim is deemed allowed unless a party in interest objects if an objection is filed sec_502 directs the court to determine the amount of the claim as of the petition date and allow the claim as determined unless certain exceptions apply u s c sec_507 confers priority status on certain allowed tax claims an income_tax claim for a tax_year ending before the bankruptcy petition was filed is entitled to priority if the return for the tax was last due within three years of the bankruptcy case u s c sec_507 u s c a provides that a chapter plan must provide for the full payment of priority claims in deferred cash payments unless the holder of the claim agrees otherwise claims against a chapter debtor that arise after the bankruptcy petition was filed are generally not claimable in the bankruptcy case section a however allows a proof_of_claim to be filed for two types of postpetition debts of the debtor taxes that become payable to a governmental_unit while the case is pending and consumer debts for property or services necessary for the debtor’s performance under the plan section b provides a claim filed under subsection a of this section shall be allowed or disallowed under sec_502 of this title but shall be determined as of the date such claim arises and shall be allowed under sec_502 sec_502 or sec_502 of this title or disallowed under sec_502 or sec_502 of this title the same as if such claim had arisen before the date of the filing of the petition u s c b provides that a chapter plan may provide for payment of all or any part of any claim allowed under section a chapter discharge does not apply to a liability listed on a section claim unless the claim is provided for by the plan see u s c a some courts have held that a section tax claim is a priority claim that must be paid in full under a chapter plan pursuant to section a in 217_br_623 bankr s d cal in re bryant wl bankr e d va 66_br_125 bankr d kan these courts reasoned that under section b a section claim should be allowed or disallowed under sec_502 as if the claim arose before the date of filing of the petition and that such a claim would be a priority claim under sec_507 other courts have concluded that section tax claims are not entitled to priority and that the debtor may opt not to pay the claim through the chapter plan pursuant to section b 236_br_616 bankr e d tex in re wilkoff wl bankr e d pa these courts reasoned that sec_507 applies only to income taxes for taxable years ending before the filing of the bankruptcy petition and therefore does not apply to section tax claims which relate to postpetition years conclusion absent a local practice enforced by the trustee and the court or a provision in the chapter plan that provides for full payment of section tax claims it is not clear whether section a tax claim will be paid in full under a chapter plan the internal_revenue_manual cautions that even though a section tax claim is technically allowed by the court it does not necessarily follow that the claim will be paid irm further as noted in the irm if the service files a section claim some debtors may fail to modify the plan appropriately and depending on local practice the claim could be considered discharged under u s c even if not paid in full see irm the irm states that it is generally beneficial for the service to send a written request to the debtor with a copy to the debtor’s attorney to advise the debtor of the need to modify the plan so that the service can file a section tax claim irm absent a local practice or a provision in the plan that provides for full payment of section tax claims we recommend that this procedure be followed
